Citation Nr: 0619076	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to medication taken for a 
service-connected left shoulder disorder.

2.  Entitlement to an increased rating for a left shoulder 
disability, to include a history of recurrent dislocations, 
currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2003 rating determination by the Reno, Nevada 
Regional Office (RO).  

The veteran testified at a January 2006 video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In a May 2004 rating decision, the RO denied service 
connection for tinnitus.  In October 2004, the veteran 
submitted a notice of disagreement.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  VA has not yet issued a Statement 
of the Case as to the issue of entitlement to service 
connection for tinnitus.  38 C.F.R. § 19.26 (2005).  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In November 2005 correspondence, the veteran requested an 
award of a temporary total rating for a period of 
hospitalization for service-connected major depression.  See 
38 C.F.R. § 4.29 (2005).  As this matter has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The claims of entitlement to a rating in excess of 30 percent 
for a left shoulder disability, to include a history of 
recurrent left shoulder dislocations, and service connection 
for tinnitus are addressed in the REMAND appended to the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Hearing loss in either ear was not shown during service or 
for many years thereafter; the preponderance of the competent 
evidence is against finding that a current hearing loss 
disability of either ear is linked to any incident of active 
duty or was caused or aggravated by medication taken for the 
veteran's service-connected left shoulder disorder.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein; the veteran's 
bilateral hearing loss is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in August 2002, January 2004 and December 2004 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim for service connection for hearing 
loss and the evidence not of record that is necessary.  This 
letter further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
August 2002, January 2004 and December 2004 letters 
specifically asked the veteran to tell the RO if he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  
Quartuccio, supra.  VA has taken all appropriate action to 
develop the veteran's claim for service connection for 
hearing loss.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Board also 
notes that in this case the veteran was provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  As the Board has 
already indicated above, the veteran was afforded 
opportunities to submit additional evidence.  The August 
2002, January 2004 and December 2004 letters noted above 
notified the veteran that he should identify or submit any 
and all evidence relevant to the claim.  VA has taken all 
appropriate action to develop the veteran's claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for hearing loss, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran has undergone VA audiological and ear 
examinations in recent years, which included opinions 
addressing the contended causal relationships.  The Board 
finds that this evidence, along with the veteran's service 
medical records and remaining post-service treatment records, 
provide sufficient findings upon which to adjudicate the 
claim for service connection for hearing loss on direct 
incurrence, presumptive and secondary bases.  Under these 
circumstances there is no duty to provide an examination or 
medical opinion with respect to this issue.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c) (4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran alleges that his hearing loss is due to hearing 
heavy guns being fired during service.  In particular, while 
he acknowledges that he did not fire any guns, he asserts 
that he loaded ammunition on a 21" gun and was subjected to 
acoustic trauma from the firing of the weapon.  The veteran 
also contends that pain medication (specifically, 
hydrocodone) that he used to treat his service-connected left 
shoulder disability contributed to his hearing loss.    

The veteran's Form DD-214 shows that his occupational 
specialty was boatswain's mate and that he served aboard the 
USS Barbey DE 1088.  Naval website search conducted by the RO 
showed that the USS Barbey was equipped with one 5 inch gun, 
harpoon missile launcher and a phalanx system.

The veteran was on active duty for approximately one year, 
from April 1972 to April 1973.  His service medical records 
show that in an April 1972 examination for induction 
purposes, audiometric testing revealed pure tone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz as 0 for each 
frequency in the right ear and as 0, 0, 25, 0 and 0 in the 
left ear.  On discharge examination in March 1973, 
audiometric testing was not conducted.  Whispered voice 
testing was 15/15 in each ear.  
 
On VA examination in November 1974, there was no report of 
hearing loss.

Medical treatment records from the California Department of 
Corrections dated from 1983 to 1984 reflect that the veteran 
had a history of progressive hearing loss.  It was noted that 
recent audiograms demonstrated marked bilateral hearing loss. 

Subsequently dated VA outpatient treatment records show that 
the veteran was diagnosed with bilateral hearing loss and 
that he was fitted for hearing aids.

In January 2004, the veteran submitted a copy of a drug 
interaction fact sheet for hydrocodone and highlighted a 
sentence which informed the user that a physician should be 
contacted if the user experiences loss of hearing (especially 
with high doses for long periods).  Hearing impairment was 
stated to be a highly unlikely but very serious side effect 
of using hydrocodone.

The veteran underwent a VA audiology examination in August 
2005.  He reported that during service he was involved in 
many exercises in which he loaded a 25" gun.  He also stated 
that he has taken hydrocodone or morphine for shoulder pain 
since 1997.  Audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 60, 65, 
75, 70 and 60, respectively in the right ear and of 55, 65, 
70, and 65, respectively, in the left ear.  Word 
discrimination was 60% for the right ear and 80% for the left 
ear.  The diagnosis was sensorineural hearing loss, 
bilaterally, slowly progressive from March 19, 1998 audio 
exam.    

The veteran underwent a VA ear examination in September 2005.  
The examiner stated that in the Physician's Desk Reference it 
is noted that on rare occasions, high dosages and long term 
use of hydrocodone can cause impairment of hearing.  It was 
therefore concluded that, since the veteran had not been 
prescribed high dosages of hydrocodone, it would be unlikely 
for the medication to be a cause of his hearing loss.  The 
examiner added that he could not make this determination 
"for sure" without resorting to pure speculation.  As far 
as the hearing loss being caused by weaponry fire in 1972, it 
was observed that the veteran had a good hearing test on 
enlistment but that, since only a whisper test was done on 
the discharge examination, it was impossible to say what an 
actual audiometric hearing test would have shown on 
discharge.  

The veteran testified at a January 2006 hearing that during 
training he would load 75 pound powder kegs into the 21 inch 
gun mount.  Every time the gun went off, there was a 
repercussion that came back down into the cabin, resulted in 
frequent blockage of the ears.  

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for  
bilateral hearing loss, to include as secondary to medication 
taken for his service-connected left shoulder disorder.  

The Board notes that the August 2005 VA audiological 
evaluation shows that the veteran has a bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
Thus, the veteran has a current disability.  

The Board has considered the veteran's contention that he was 
exposed to excessive noise while on active duty.  However, 
his service medical records are entirely silent for any 
complaint or finding indicative of hearing loss or any injury 
involving either ear.  The veteran underwent a VA examination 
in November 1974, less than 2 years post-service, and that 
evaluation was negative for any indication of hearing loss.  
The earliest evidence of a diagnosis of hearing loss is found 
in 1983 private treatment records, which is approximately 10 
years post-service.  The absence of any contemporaneously 
recorded medical or lay evidence of hearing loss for this 
period of time weighs against the veteran's claim.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

Furthermore, there is no medical opinion linking the 
veteran's hearing loss to any incident of service, to include 
the alleged acoustic trauma.  The VA examiner in September 
2005 merely acknowledged that the veteran had good hearing 
upon entrance into examination and that on discharge 
examination only a whispered voice test was conducted, which 
the Board notes was normal.  The examiner indicated that, in 
the absence of an audiological examination upon the veteran's 
discharge from service, he was unable to provide an opinion 
as to whether the veteran had hearing loss upon his 
separation from service.   With no evidence of hearing loss 
during service or for approximately 10 years thereafter and 
with no competent opinion linking a current hearing loss 
disability to any incident of service, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss on a direct 
incurrence or presumptive basis.

As to the claim for secondary service connection for 
bilateral hearing loss, the only competent evidence that 
addresses the question of whether any current hearing loss 
was caused or worsened by medication taken for a service-
connected left shoulder disorder weighs against the claim.  
Following a review of the veteran's claims folder and an 
examination of the veteran in September 2005, the VA 
clinician concluded that it was unlikely that the veteran's 
use of hydrocodone for treatment of his service-connected 
left shoulder disability caused his hearing loss.  The 
examiner supported this conclusion by stating that on rare 
occasion high dosages and long term use of hydrocodone could 
cause hearing impairment, but in the veteran's case, he was 
not prescribed high dosages of hydrocodone.  Although the 
examiner acknowledged that he could not make a definite 
determination without resort to pure speculation, the legal 
standard here is not certainty but rather equipoise.  
38 U.S.C.A. § 5107(b).  This opinion is clearly consistent 
with a finding that the contended causal relationship is less 
likely than not and the physician's rationale, with citation 
to the Physicians Desk Reference, supports the Board's 
conclusion that the veteran's hearing loss was not caused or 
aggravated by medication for his left shoulder disability.  
There is no competent contrary opinion of record.  

The Board acknowledges the contentions from the veteran to 
the effect that his hearing loss was caused by excessive 
noise exposure during service or medication for his left 
shoulder disability.  However, as a layperson, he is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While he is 
competent to state whether he had some impairment of hearing, 
he is not competent to give an opinion as to what point he 
had a hearing loss disability as defined by 38 C.F.R. § 3.385 
or on the etiology of his hearing loss.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for bilateral hearing loss, 
to include as secondary to medication taken for a service-
connected left shoulder disorder, must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss, to include as 
secondary to medication taken for a service-connected left 
shoulder disorder, is denied   .


REMAND

Initially, the Board notes that by a May 2004 rating 
decision, the RO denied service connection for tinnitus.  In 
October 2004, the veteran submitted a notice of disagreement 
with the RO's decision.  Although, the veteran has submitted 
a notice of disagreement, there is no record that a statement 
of the case was issued to the veteran concerning this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).   When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005).

Turning next to the increased rating claim on appeal, the 
veteran contends that his left shoulder disability is more 
disabling than currently evaluated.  He last underwent a VA 
examination of the left shoulder in January 2003, which 
showed limitation of motion that fell far short of what is 
required for a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (major shoulder).  Moreover, 
the current 30 percent rating takes into account the history 
of recurrent dislocations of the dominant shoulder.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, subsequent 
to that examination, VA outpatient treatment records indicate 
an increase in the severity of the veteran's left shoulder 
disability, to include apparent consideration for a total 
shoulder replacement.  The Board specifically notes that, in 
a May 2005 VA orthopedic treatment record, it was reported 
that range of motion of the left shoulder was very limited, 
to include abduction to only 40 degrees and active external 
rotation to 45 degrees.  A computed tomography (CT) scan 
revealed severe osteoarthritis.  The veteran also testified 
at the January 2006 hearing that because of the constant pain 
in his dominant left arm, he is unable to perform his daily 
acitivities.  

In view of the foregoing, the Board finds that a remand is 
necessary to clarify the degree of disability produced by the 
veteran's service-connected left shoulder disability with a 
history of dislocations, to include whether pain, fatigue, 
weakness, or other symptoms, to include flare-ups, result in 
additional limitation of motion to a degree that would 
support a rating in excess of 30 percent for the veteran's 
left (major) shoulder disability.  See 38 C.F.R. §§ 4.71a, 
3.102, 4.7, 4.40, 4.45, 4.71a, Code 5201; DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995). 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As the 
case must be remanded for an examination, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to the veteran that informs him of the type of 
evidence that is needed to establish higher ratings for his 
left shoulder disability and an effective date for such an 
increase.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  Such notice should include an 
explanation as to the information or 
evidence needed to establish higher 
ratings and effective dates for the 
increased rating claim on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
left shoulder disability, to include a 
history of recurrent dislocations.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

The orthopedic examination must include 
range of motion studies of the left 
shoulder and any other tests that are 
deemed necessary.  The examiner is also 
requested to report whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
any additional limitation of motion of 
the left shoulder due to pain or flare-
ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
excess weakness, fatigability, 
incoordination, or any other relevant 
symptoms or signs attributable to the 
veteran's service-connected left shoulder 
disability, which includes a history of 
recurrent dislocations.  Any additional 
functional limitation should be expressed 
in additional loss of motion in degrees.

The clinician is further requested to 
indicate the frequency and duration of 
any dislocations of the left shoulder or 
any other complications, to include 
whether there is ankylosis or nonunion, 
fibrous union or malunion of the left 
shoulder joint 

In addition, the examiner should describe 
the extent to which the veteran's 
service-connected left shoulder 
disability interferes with routine 
functions, to include whether there is 
marked interference with employment.

3.  The AMC/RO must issue the veteran a 
statement of the case on the claim for 
service connection for tinnitus.  The AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.

4.  Should the veteran file a timely 
substantive appeal the AMC will 
readjudicate the issue of service 
connection for tinnitus based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  

5.  Thereafter, the AMC should 
readjudicate the veteran's claim for a 
rating in excess of 30 percent for a left 
shoulder disability, with history of 
dislocations.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


